Citation Nr: 0107351	
Decision Date: 03/13/01    Archive Date: 03/16/01	

DOCKET NO.  99-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Determination of initial rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter arises from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Therein, service connection was granted 
for PTSD, and a 10 percent disability evaluation was 
assigned.  The veteran disagreed with the initial disability 
evaluation assigned, and compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991) 
followed.  The case then was transferred to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a Member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted by the 
undersigned on January 22, 2001; a transcript of that 
proceeding is of record.  At the personal hearing, the 
veteran also requested that a decision by the Board be held 
in abeyance for 30 days in order to give him an opportunity 
to supplement the appellate record with additional clinical 
information.  Such information was received by the Board on 
February 12, 2001.  The board construes the statements made 
by the veteran at his personal hearing, and that which 
accompanied the additional clinical information, as 
constituting a waiver of RO review.  See 38 C.F.R. 
§ 20.1304(c) (2000).  The Board will proceed accordingly.



FINDING OF FACT

Symptomatology currently associated with the veteran's 
service-connected PTSD includes subjective complaints of 
hyperarousal, anxiety, difficulty sleeping with periodic 
nightmares, flashbacks, difficulty controlling his anger, and 
a sense of social isolation.  The veteran otherwise is fully 
oriented, his memory is intact and his thought processes are 
coherent, goal-directed, and logical.


CONCLUSION OF LAW

The veteran's PTSD is 50 percent disabling, but not more, 
under applicable schedular criteria.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected PTSD is more 
severe than currently evaluated.  At his personal hearing, he 
referred to symptomatology such as hyperarousal, anxiety, 
difficulty sleeping, periodic nightmares, and flashbacks in 
support of his contention.  In this regard, disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  See  38 U.S.C.A. 
§ 1155.  Moreover, when evaluating a given disability, its 
entire history must be taken into consideration.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, current clinical findings are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But see generally Fenderson v. West, 12 Vet. App. 
119 (1999) (concerning the application of "staged" ratings in 
certain cases in which a claim for a higher evaluation stems 
from an initial grant of service connection for the 
disability at issue).  Finally, where there is a question as 

to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

To warrant a 10 percent disability evaluation, symptomatology 
associated with PTSD must result in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms must 
be controlled by continuous medication.  To warrant a 30 
percent disability evaluation, symptomatology must result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent disability evaluation is warranted when occupational 
and social impairment is present with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted only if occupational and social impairment is 
present with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spacial 
disorientation; neglect of personal 

appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

In the instant case, the veteran testified at his personal 
hearing that his PTSD has not resulted in time off from work.  
The veteran indicated that he has worked at his current job 
for approximately 10 months, and that before his current 
employment, he worked at his prior job for approximately 10 
years.  He left his prior job because his position was being 
eliminated.  He indicated that he currently has three co-
workers with whom he has very little interaction during any 
given work day.  The veteran also testified that he attends 
weekly counseling sessions for his PTSD, but that medication 
has not been prescribed to help control symptomatology.

The veteran underwent a VA psychiatric examination in 
February 1999.  He indicated that he has difficulty falling 
asleep, and that he has nightmares several times a week.  He 
also complained of occasional flashbacks, and indicated that 
he experiences intrusive thoughts that make him quite 
depressed at times.  He avoids association with people, 
crowds, and other social events.  He appeared to the examiner 
to have a constricted range of affect.  He indicated that he 
tends to be quite hypervigilant, and that he has an 
exaggerated startle response and a short temper.  The 
examiner noted that the veteran was cooperative during the 
examination.  His speech was clear, coherent, goal-directed, 
and logical.  He denied any perceptual disturbances, 
hallucinations, or paranoia.  He had some homicidal ideation 
in the past, though this resolved.  He denied any suicidal 
ideation.  He indicated that his mood is now fairly even and 
stable, but that he has episodes of depression.  He was 
observed to be well oriented, and his memory was intact.  
Chronic PTSD, mild to moderate in nature was diagnosed.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 55 to 60.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).  This was based upon the fact that 
the veteran's occupational functioning was intact, but that a 
great deal of social avoidance, depressive episodes, 
hypervigilance, and anxiety were present.


A summary of the veteran's treatment by a professional 
counselor for the period from September 1998 to May 1999 also 
is of record.  Therein, the counselor observed that the 
veteran experiences intrusive thoughts about his experiences 
in Vietnam that significantly impair his daily function.  The 
counselor confirmed that the veteran has chronic sleep 
problems, flashbacks, nightmares, and resultant anxiety.  He 
also noted that the veteran is hypervigilant, experiences an 
exaggerated startle response, and has occasional panic 
attacks.  He further indicated that the veteran appears to 
consistently exhibit a depressed mood, anxiety, some 
suspiciousness, and occasional panic attacks.  Chronic PTSD 
was diagnosed, and a GAF score of 50 was assigned.  See DSM-
IV.  The counselor more recently submitted a statement dated 
in February 2001, wherein he reiterated that the veteran 
continues to receive counseling on a weekly basis, and that 
he continues to suffer from depression, isolation, anxiety, 
and anger.  The counselor opined that the veteran's prognosis 
for improvement is guarded.

The foregoing demonstrates that symptomatology associated 
with the veteran's PTSD is indicative of a 50 percent 
disability evaluation.  The veteran experiences disturbances 
of motivation and mood, and has difficulty in establishing 
and maintaining effective work and social relationships.  In 
this regard, his GAF score of 50 as assigned by his counselor 
does not appear to be supported by the evidence of record; 
the veteran does not experience suicidal ideation, and does 
not engage in obsessional rituals.  Nor does the record 
indicate that he has no friends and that he is unable to keep 
a job.  However, the GAF score assigned by the VA psychiatric 
examiner appears to more accurately reflect symptomatology 
currently experienced by the veteran.  The veteran has 
occasional panic attacks, few friends, and does not seek out 
the company of his co-workers.  Moreover, he demonstrates a 
constricted affect.  As such, the Board believes that a 50 
percent disability evaluation is for assignment in this case.  
See 38 C.F.R. § 4.130, DC 9411.


However, an evaluation in excess of 50 percent is not 
warranted.  As previously noted, the veteran has not 
displayed suicidal ideation, obsessional rituals that 
interfere with routine activities or any of the other 
symptomatology associated with a 70 percent evaluation.  
Since the disability picture does not more nearly approximate 
the criteria required for a 70 percent disability evaluation, 
the next lower rating, i.e., 50 percent is for assignment.  
See 38 C.F.R. § 4.7.  Finally, the Board observes that 
because it appears that the veteran has experienced the 
symptomatology indicative of a 50 percent disability rating 
since he was first granted service connection for PTSD, the 
50 percent rating is for assignment from the date that he was 
first granted service connection for the disability at issue.  
Cf. Fenderson, 12 Vet. App. 119.


ORDER

A 50 percent disability rating for PTSD, but not more, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







